                                                                               Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION

FREDDIE WILSON,

                  Petitioner,

v.                                             CASE NO. 4:19cv177-RH-HTC

KIMBERLY K. SPENCE,

          Respondent.
_____________________________/

                    ORDER DENYING § 2241 PETITION AS MOOT

         This petition for a writ of habeas corpus under 28 U.S.C. § 2241 is before

the court on the magistrate judge’s report and recommendation, ECF No. 11. No

objections have been filed. As the report and recommendation correctly concludes,

the petition is moot. This order adopts the report and recommendation’s discussion

of mootness as the court’s opinion.

         IT IS ORDERED:

         The report and recommendation is accepted. The clerk must enter judgment

stating, “The petition for a writ of habeas corpus under 28 U.S.C. § 2241 is denied

as moot.” The clerk must close the file.

         SO ORDERED on October 21, 2019.

                                         s/Robert L. Hinkle
                                         United States District Judge



Case No. 4:19cv177-RH-HTC
